DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming an apparatus for cleaning semiconductor substrates, comprising: a chamber, having a top wall, a side wall and a bottom wall; a chuck, disposed in the chamber for holding a semiconductor substrate; a liquid collector, surrounding the chuck; an enclosing wall, surrounding the liquid collector; at least one driving mechanism, driving the enclosing wall to move up and down, wherein when the at least one driving mechanism drives the enclosing wall to move up, a seal room is formed by the liquid collector, the enclosing wall, the top wall of the chamber, and the bottom wall of the chamber; at least one internal dispenser, disposed inside the seal room; and at least one external dispenser, disposed outside the seal room, wherein the at least one external dispenser is capable of getting in and out of the seal room after the enclosing wall is driven to move down.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160376702 to Hohenwarter et al. (Hohenwarter).  Hohenwarter teaches an apparatus for processing wafers comprising:  a chamber with walls, a chuck, a liquid collector, a lid movable between an open and closed position, an internal dispenser and an external dispenser.  Hohenwarter does not teach wherein the at least one external dispenser is capable of getting in and out of the seal room after the enclosing wall is driven to move down.
The advantage of the current invention over that of Hohenwarter is that the configuration of the current invention allows not only for the external dispenser to avoid corrosive damage from the processing of the substrate thereof but also more direct and precise application of processing fluids from said dispenser onto the substrate when the seal room is not sealed.
Since claim 1 is allowed, claims 2-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711